—Appeals (1) from a decision of the Unemployment Insurance Appeal Board, filed September 30, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause, and (2) from a decision of said Board, filed February 27, 1998, which, upon reconsideration, adhered to its prior decision.
After 35 years of employment as a sales representative for a department store, claimant accepted an early retirement incentive package. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits on the ground that she voluntarily left her employment without good cause. Inasmuch as substantial evidence supports the Board’s findings, we affirm. It has been held that employees who resign in order to take advantage of an early retirement incentive package when continuing work is available have left their employment under disqualifying circumstances (see, Matter of Slezak [Commissioner of Labor], 252 AD2d 644; Matter of Joseph [Sweeney], 246 AD2d 944). Accordingly, we find no reason to disturb the Board’s decisions.
*885Cardona, P. J., Mikoll, Peters, Spain and Graffeo, JJ., concur. Ordered that the decisions are affirmed, without costs.